        Case 1:20-cv-10617-WGY Document 162 Filed 05/06/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS


______________________________________
                                          )
MARIA ALEJANDRA CELIMEN SAVINO, )
Et al.,                                   )
                  Petitioners-Plaintiffs, )          Case No. 1:20-cv-10617-WGY
                                          )
             v.                           )
                                          )
STEVEN SOUZA,                             )
                                          )
                  Respondent-Defendant. )
                                          )
______________________________________)

                           DECLARATION OF CONROY LEWIS

I, Conroy Lewis, declare under penalty of perjury that the following is true and correct to the
best of my knowledge:

   1.   My name is Conroy Lewis. I am a detainee in Unit B. I have been here almost 9
        months.

   2. The Unit is not clean and there is not room enough for us all to be six feet apart.
      Detainees used to clean the unit but that stopped a couple of weeks ago. Since then, there
      has been no regular cleaning. There are no janitors and no cleaning crew. The
      correctional officers (COs) refuse to clean. They say that’s not their job.

   3. So the bathroom is very dirty. The shower doesn’t get cleaned. The water doesn’t get
      washed out. Nothing is cleaned between uses.

   4. The toilet seats are dirty. There are no lids. There is nothing to clean the toilet seats with
      before sitting down on them. You have to try to put toilet paper down on the seat before
      sitting down.

   5. There is no regular cleaning of door handles, telephones, and other shared surfaces,
      certainly not after each use.
        Case 1:20-cv-10617-WGY Document 162 Filed 05/06/20 Page 2 of 2



   6. We are sleeping in each row of the bunk beds. I am in the middle row, a bottom bunk.
      There are two men nearest to me in the same row. Also someone in the row next to me,
      also on the bottom. If anyone gets up, they walk right by me.

   7. We don’t have gloves. We were given one cloth mask each. I try to wash mine by hand
      but I don’t think that is very good. If it goes to the laundry it gets mixed with other
      detainees’ clothes, which doesn’t seem clean to me, so I don’t do that.

   8. Staff sometimes wear masks, but sometimes they don’t. When I have asked about it, they
      say they don’t have to.

   9. Staff serve the meals now. They serve using the same dirty gloves they wear all day.
      Then we are expected to put the food into our mouths.

   10. We don’t get wipes or anything to clean our areas. The air feels very smelly and dusty,
       and ventilation is not good.

   11. I am scared I am going to get infected with coronavirus and get sick or die.


This declaration was read to me in English and I swear that it is true. I have authorized Oren
Sellstrom, who is my counsel, to sign for me.


Signed: /s/ Conroy Lewis                     Date: ____May 1, 2020______________________
